DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-13, and 21-35 are pending.
Information Disclosure Statement
The Information Disclosure Statement filed 5 October 2021 has been considered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is WIPO Publication WO 2011/162046 to Yamamura et al. cited in Information Disclosure Statement filed 18 September 2017 (herein Yamamura, European Publication EP 2583994 is being used as an English equivalent).  Yamamura teaches a composition comprising a polylactic acid resin (A), a polyester resin (B), and a plasticizer (B) (abstract).  Yamamura teaches that a polylactic acid (herein PLA) resin comprises L- or D-lactic acid units as the main constituent (paragraph 0021) wherein the amount of L-lactic acid units in poly-L-lactic acid (herein PLLA) and amount of D-lactic acid units in poly-D-lactic acid (herein PDLA) is from 85-100 mol% (paragraph 0024).  Yamamura teaches that a low content of D-lactic acid units in PLLA results in a high crystallinity (paragraph 0023).  Yamamura also teaches that in a preferred embodiment, PLA resin (A) is a mixture of crystalline PLA and amorphous PLA (paragraph 0027); however, one of ordinary skill in the art would recognize that this strongly implies an embodiment containing just crystalline PLA.  Yamamura teaches that PLA resin (A) makes up from 40 to 85 wt% of the total composition (paragraph 0033) and that when PLA resin (A) is a PLLA, it is preferred to admix a small amount of PDLA to aid in nucleation by forming stereocomplex crystals (paragraph 0029).  Yamamura teaches that polyester resin (B) is present at 10 to 40 wt% based on the total composition (paragraph 0038).  Yamamura also teaches that plasticizer (C) is present at 5 to 30 wt% (paragraph 0054) and can be a block copolymer (paragraph 0044) having a polyhydroxybutyrate segment (paragraph 0048).  Yamamura teaches that the composition can further comprise 0.1-20 wt% (paragraph 0082) of a further nucleating agent such as talc, clay, mica, and kaolinites (paragraph 0078).  However, Yamamura is silent as to the use of any of the fillers recited in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 24 May 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783